DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-4,8-14,17,18,20-22 and 24-28 are pending in the application. Claims 5 was canceled and claims 24-28 newly added in the amendment filed 6/8/22.
The rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn due to the amendment to the claims.
The rejection of claims 1-14,17,18 and 20-22 under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2011/0077394A1) in view of Cnossen, Arjen (2013). Overcrowded alkene-based molecular motors: from single molecule to multimotor systems (ISBN: 978-90-367-6001-0 (print), 978-90-367-6000-3 (digital)) Doctoral Thesis, Stratingh Institute for Chemistry, University of Groningen, The Netherlands, Li et al. (Nature Nanotechnol. 2015, 10, 161-165 and S1-S64) and Wiel et al. (Org. Biomol. Chem. 2005, 3, 28-30) and in further view of Feringa et al. (Appl. Phys. A 2002, 75, 301-308) is withdrawn due to the amendment to the claims.

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14,17,18,20-22 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe that the moving component or the base component comprises “one, two, three, four or five annulated rings or one, two, three, four or five annulated aromatic rings.” 
The specification recites that “the moving component may have one or more annulated rings, such as annulated aromatic rings. The specification states that additional annulated aromatic rings on a molecule or moving component may facilitate the excitation of the moving component in the NIR region at greater than 700nm”.
The specification recites that “the R1 and R2 (of the base component) may comprise annulated rings.”
Therefore, the specification does not reasonably convey to one skilled in the art that the desired number of annulated rings include one, two, three, four or five annulated rings or one, two, three, four or five annulated aromatic rings, as the upper end limit of the range of annulated rings is not described in the disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14,17,18,20-22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification does not recite “the moving component or the base component comprises “one, two, three, four or five annulated rings or one, two, three, four or five annulated aromatic rings.” 
The specification states, “the moving component may have one or more annulated rings and that the presence of additional annulated aromatic rings may facilitate the excitation of the moving component in the NIR region at greater than 700 nm.”
 The specification states that the base component may comprise annulated rings. 
The figures throughout the disclosure are
    PNG
    media_image1.png
    128
    209
    media_image1.png
    Greyscale
.
The disclosure does not provide a representative number of examples of moving components and/or base components with various annulated or annulated aromatic rings for the method of causing cell death or the method of opening a lipid bilayer. Therefore, the claims are not commensurate in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2011/0077394A1) in view of Cnossen, Arjen (2013). Overcrowded alkene-based molecular motors: from single molecule to multimotor systems (ISBN: 978-90-367-6001-0 (print), 978-90-367-6000-3 (digital)) Doctoral Thesis, Stratingh Institute for Chemistry, University of Groningen, The Netherlands and Wiel et al. (Org. Biomol. Chem. 2005, 3, 28-30) and in further view of Feringa et al. (Appl. Phys. A 2002, 75, 301-308).
Bell et al. (US 2011/0077394A1) discloses nanometer-scale rotary molecular motors powered and controlled by light energy wherein the design of the molecular motors is so that the rotary direction, drive light wavelength and other physical characteristics can be varied (abstract; p1, [0009] p9, [0059]; p13, [0100]). The molecular motors comprise a stator/base and a photoactive rotor (p3, [0054]). The molecular motor can be chemically functionalized to allow it to be integrated into or attached to a variety of structures. The X and Y groups of the rotor may be functionalized for inserting the motor (via both rotor and stator) into biomolecules or into synthetic polymers (abstract; p1, [0009];
p9, [0059]; p13, [0102]).
The molecular motor has the general formula (2) of 
    PNG
    media_image2.png
    166
    139
    media_image2.png
    Greyscale
wherein the rotor portion is 
    PNG
    media_image3.png
    167
    133
    media_image3.png
    Greyscale
(p10, [0069]; Table 1) and the Cb is a carbocyclic or heterocyclic group (p2, [0038]) stator/base (p3, [0054]; p4, [0055]; p7, [0058]; p9, [0059]). 
The molecular motors can be used for making holes in membranes by attaching compounds of the invention to or embedding them in a membrane creates a point of insertion or the ability to make a hole in the membrane at the location of the compound. For example, light activated motion of a rotor embedded in a lipid bilayer will increase the disorder of the membrane. Changes in membrane disorder will alter access of various molecules through the membrane. In the cellular environment, compounds of the invention may be used to disrupt the cellular membrane allows access of pharmaceuticals through the membrane (p13, [0095]). The compounds can be targeted to selective membrane layers by use of antibody coupling (p13, [0095]). 
The molecular motors can be used for optical control of DNA structure, thereby permitting optical control of gene expression in vitro and in vivo (p12, [0082]).
The cellular membrane of the disclosure encompasses the cell and lipid bilayer of the instant claims. 
The molecular motors of the disclosure encompass the molecular motors of the instant claims, have the same properties and are capable of the same functions, such as the movement of the moving component is sufficient to lead to cell death.
Bell et al. does not explicitly disclose exposing the molecular motor to an external stimulus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an external stimulus for activating the molecular motors to rotate and make holes in membranes as Bell et al. teaches that the nanometer-scale rotary molecular motors are necessarily powered and controlled by light energy which activates the molecular motors to rotate.

Bell et al. does not disclose the moving component structure of the instant claim 26.
Cnossen, Arjen (2013) discloses light-driven molecular motors that are based on overcrowded alkenes. Both the so-called first and second generation molecular motors are discussed, as well as their potential applications (p1, first paragraph). 
The so-called first generation molecular motors comprise two identical halves connected by a central double bond, which is the axis of rotation (p1, First generation molecular motors). When the molecule is in the excited state, the central double bond gains more single bond character and rotation around this bond becomes possible (p2, second paragraph). 
In second generation molecular motors, the two halves connected by the central double bond are not the same. One half is replaced by a tricyclic aromatic group and there is only one stereogenic center present (p5, Second generation molecular motors).
The combination of a five-membered ring in the upper half and a six-membered ring in the lower half resulted in the fastest motors known to date, with theoretical rotation rates up to the MHz regime (p8, last paragraph). For example, 
    PNG
    media_image4.png
    153
    328
    media_image4.png
    Greyscale
(Scheme 11). 
Overcrowded alkene-based molecular motors have several distinctive properties that may be exploited in a variety of applications. They are different from simple rotors in that they require an energy input. However, this also means they may be suitable for converting energy input into work. Using light and heat as energy inputs means that their operation is non-invasive and there is no build-up of used ‘fuel’ reagents. Furthermore, molecular motors are chiral, and their rotation proceeds in only one direction, which separates them from many systems based on molecular switches (p10, Applications).
When the compounds are irradiation with UV light, a photochemical E-Z isomerization takes place (p2, second paragraph; p5, Second generation molecular motors). When the molecule is in the excited state, the central double bond gains more single bond character and rotation around this bond becomes possible (p2, second paragraph). Synthetic molecular motors have the potential to play an essential role in the development of nanoscale mechanical devices, as evident from the many fascinating natural systems that use nanometer-sized motors to drive crucial biological processes. Many scientists, inspired by these natural systems, have attempted to mimic their functions with (semi)-synthetic molecular systems. However, major challenges still exist including performing useful work, such as controlled, directional movement and the transport of cargo (p69, Introduction).
The molecular motors are a special case because rotation can be induced around a bond which normally does not allow rotation, and because there is control over the direction of the rotation. Potential applications of this controlled rotation in nanotechnology can be envisioned, like for example the transport of molecules in a directed manner (p105, Summary). The goal of the research in this thesis is to study in which way the rotation of molecular motors could be applied in nanotechnology. Because the direction of rotation can be controlled, they could conceivably be used to transport molecules on the nanoscale, for example (p106, first paragraph).
Wiel et al. (Org. Biomol. Chem. 2005, 3, 28-30) discloses the nanomechanical devices/molecular motors and the construction of overcrowded alkenes in the molecular motors (p28, left column, first paragraph). The compounds comprise
    PNG
    media_image5.png
    93
    126
    media_image5.png
    Greyscale
, having distinct upper and lower halves, (Fig. 1) wherein Y comprises S and R may comprise OMe (table 1). The upper half contains a five-membered ring bearing the stereocenter needed to control the direction of rotation (p28, left column, first paragraph; Fig. 1).
A key feature of the light-driven molecular motors is that they are capable of repeated unidirectional rotation around their central double bond functioning as the axis of rotation. Control of the steric hindrance at the central olefinic bond, in the highly overcrowded alkenes, is a crucial parameter for the motor function (p28, left column; first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the molecular motors of Bell et al. for the second generation molecular motors that utilize UV light for rotation as Cnossen, Arjen teaches that the combination of a five-membered ring in the upper half and a six-membered ring in the lower half (e.g.
    PNG
    media_image4.png
    153
    328
    media_image4.png
    Greyscale
) resulted in the fastest motors known to date, with theoretical rotation rates up to the MHz regime and Weil et al. teaches that control of the steric hindrance at the central olefinic bond, in the highly overcrowded alkenes, is a crucial parameter for the motor function. The upper half contains a five-membered ring bearing the stereocenter needed to control the direction of rotation.
The second generation molecular motors of the combined disclosures encompass the molecular motors of the instant claim 26.


Bell et al. does not explicitly disclose embedding the lipid bilayer with the base component which comprises incubating the molecular motor with the cell.
Feringa et al. (Appl. Phys. A 2002, 75, 301-308) discloses a focus on second generation molecular motors, such as 
    PNG
    media_image6.png
    155
    424
    media_image6.png
    Greyscale
 that have distinct upper and lower halves where the lower part can be used for connection to other molecules or surfaces while the upper part still acts as a rotor (p306-307, 1.5 Second-generation molecular motor). The second-generation molecular motors allow the introduction of “legs” at the lower part to enable connection to the outer world without interfering with the propeller motion of the upper part (p307, 2. Conclusions and prospects). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the base component of the molecular motors may be embedded in the lipid bilayer as Bell et al. teaches of inserting the motor (via both rotor and stator) into biomolecules or into synthetic polymers wherein the rotation of the embedded rotor that opens the lipid bilayer to generate a pore and Feringa et al. teaches of second generation molecular motors wherein the lower part can be used for connection to other molecules while allowing the rotor to rotate. Therefore, the molecular motor will necessarily be incubated with the membrane to allow for a sufficient connection of the “legs” at the lower part to the outer world without interfering with the propeller motion of the upper part.

Response to Arguments
	Applicant asserts that it is clear that the structure of the rotor of Bell is completely different from the moving component claimed herein. Bell also does not teach or suggest modifying the rotor component in order to arrive to the moving component as claimed. None of the other references provide a reason to modify the moving component of Bell with these groups.
The reference of Cnossen, Arjen teaches that the combination of a five-membered ring in the upper half and a six-membered ring in the lower half (e.g.
    PNG
    media_image4.png
    153
    328
    media_image4.png
    Greyscale
) resulted in the fastest motors known to date, with theoretical rotation rates up to the MHz regime and Weil et al. teaches that control of the steric hindrance at the central olefinic bond, in the highly overcrowded alkenes, 
    PNG
    media_image5.png
    93
    126
    media_image5.png
    Greyscale
is a crucial parameter for the motor function. The upper half contains a five-membered ring bearing the stereocenter needed to control the direction of rotation.
Therefore, it would have been predictable to one of ordinary skill in the art to substitute the substitute the molecular motors of Bell et al. for the second generation molecular motors that utilize UV light for rotation as Cnossen, Arjen for the advantage of more effective molecular motors which are the fastest motors known to date.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618